DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0288139 by Singhar (“Singhar”).

As to claim 1, Singhar discloses a method for display optimization of a display apparatus (Singhar, method 500 for changing a brightness of a number of backlight LEDs based on a user’s gaze in order to conserve power in a computing device 100, Figure 5, ¶ [0059]) comprising:
setting a light-emitting substrate including a first plurality of unit regions (Singhar, the display 110 may include a top left region 200, a top right region 205, a center region 210, a bottom left region 215 and a bottom right region 220. Figure 2, ¶ [0046]), each unit region being associated with a luminance produced by one or more light-emitting diodes (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical LEDs 404 which may be independently controllable.  Though the figure shows a number of LEDs, 404 this number can be different and many vary.  The backlight LEDs 404 may be configured to be modulated in brightness by the backlight controller 305 shown in FIG. 3B. Figures 3A-4B, ¶ [0058]);
determining a sensitive area having a second plurality of unit regions in part of the light-emitting substrate in association with eyeball position of viewer relative to the light- emitting substrate and a non-sensitive area having a plurality of combined-regions in remaining part of the light-emitting substrate, each combined-region containing k unit regions, wherein k is a combining factor greater than 1 (Singhar, The detector 310 comprises an eye gaze detector 302 that may determine whether the user's gaze is on one of the display regions 200-220 (e.g., top left region 200, top right region 205, center region 210, bottom left region 215 and bottom right region 220) to form an active region. Figure 3A and 3B, ¶ [0055]) (Singhar, In block 506, the processor 131 may set the portion of the display within the user's gaze ;
transferring local variables including information about the sensitive area and the combining factor k to a processor (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access the brightness matrix determination block 304 to determine and to change a duty cycle of the backlight light emitting diodes. Figures 3A and 5, ¶ [0062]);
operating the processor based on the local variables to drive the one or more light-emitting diodes associated with one unit region to individually control a first luminance of the one unit region in the sensitive area and to drive k times of the one or more light-emitting diodes in one combined-region to commonly control a second luminance of k unit regions of the one combined-region in the non-sensitive area (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access .
As to claim 2, Singhar discloses the method wherein setting the light-emitting substrate comprises arranging the first plurality of unit regions into mxn unit regions and determining a number of the one or more light-emitting diodes based on a dimension of the light-emitting substrate and a display resolution, wherein m is a row number >1 and n is a column number >1 (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical LEDs 404 which may be independently controllable.  Though the figure shows a number of LEDs, 404 this number can be different and many vary.  The backlight LEDs 404 may be configured to be modulated in brightness by the backlight controller 305 shown in FIG. 3B. Figures 3A-4B, ¶ [0058]). As shown in figure 4B of Singhar, the backlight LEDs and pixel plane are arranged into rows and columns.
As to claim 3, Singhar discloses the method further comprising:
initializing memories of the processor (Singhar, memory 125 in communication with a processor 131, Figure 3B, ¶ [0045]) regarding the local variables including size of the sensitive area, coordinates of eyeball position of a viewer projected on the light-emitting substrate for selecting the second plurality of unit regions of the sensitive area among the first plurality of unit regions in the light-emitting substrate, and the combining factor k (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access the brightness matrix determination block 304 to determine and to change a duty cycle of the backlight light emitting diodes.  For example, the processor 131 may change a brightness for each region of the display, and may control the backlight controller 305 to change a brightness parameter of the backlight LEDs. Figure 5, ¶ [0062]); and
initializing values stored in a register associated with a driver configured to drive the one or more light-emitting diodes associated with each unit region (Singhar, the mobile device 100 includes a backlight controller 305.  The backlight controller 305 may be connected to a number of backlights 306 within the LCD display 307.  A brightness matrix determination block 304 may be connected to the backlight controller 305 to determine a first brightness level for the active region while a second level (e.g., a lower brightness level) for the non-active regions.  The brightness levels of the pixels that make up the LCD display 307 remain unchanged.  The brightness matrix determination block 304 may dim a first subset of the backlight LEDs 306 and may increase the brightness of a second subset of the backlight LEDs 306.  In another aspect, the brightness matrix determination block 304 may maintain a brightness level of a first subset of the backlight LEDs 306 and increase the brightness of a second subset of the backlight LEDs 306 (which is the active region). Figure 3A, ¶ [0053]).
wherein operating the processor comprises analyzing image data to be displayed; determining a first driving current based on the image data; recording the first driving current in a register associated with a driver; and outputting the first driving current to drive the one or more light-emitting diodes associated with a unit region in the sensitive area to produce the first luminance for a current frame of image (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access the brightness matrix determination block 304 to determine and to change a duty cycle of the backlight light emitting diodes.  For example, the processor 131 may change a brightness for each region of the display, and may control the backlight controller 305 to change a brightness parameter of the backlight LEDs. Figure 5, ¶ [0062]). The driving current of the backlight LEDs are determined based on the duty cycle.
As to claim 7, Singhar discloses the method wherein determining the first driving current comprises manipulating the image data to adjust the first driving current higher for enhancing a value of the first luminance for a unit region corresponding to a high brightness value of the image or reducing another value of the first luminance for another unit region corresponding to a low brightness value of the image (Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may be set as the non-active regions.  In block 508, the processor 131 may access the brightness matrix determination block 304 to determine and to . Singhar teaches the LCD pixels may be controlled to adjust the brightness.
As to claim 8, Singhar discloses the method wherein manipulating the image data comprises performing high-performance rendering or anti-distortion processing to part of the image data associated with the sensitive area (Singhar, the pixels in the LCD 403 may also be dimmed and/or brightened in response to determining the active region and the non-active region(s), ¶ [0058]). 
As to claim 14, Singhar discloses a display apparatus (Singhar, mobile device 100, Figures 1b, 2, and 4A) comprising a driving IC (Singhar, Figure 3B) and at least one display panel (Singhar, display 110, Figure 4A), the driving IC includes a processor (Singhar, processor 131, Figure 3B) and a plurality of LED drivers (Singhar, backlight 306, Figure 3B), each LED driver is configured to drive one or more light-emitting diodes for controlling a first luminance of a minimum region in the at least one display panel or a second luminance of 1/k of a combined-region comprising k minimum regions (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical ; the processor is configured to determine a sensitive area in part of the display panel containing multiple minimum regions and a non- sensitive area in remaining part of the display panel containing multiple combined-regions and to individually adjust the first luminance per minimum region and commonly adjust the second luminance of k minimum regions per combined-region (Singhar, The detector 310 comprises an eye gaze detector 302 that may determine whether the user's gaze is on one of the display regions 200-220 (e.g., top left region 200, top right region 205, center region 210, bottom left region 215 and bottom right region 220) to form an active region. Figure 3A and 3B, ¶ [0055]) (Singhar, In block 506, the processor 131 may set the portion of the display within the user's gaze as the active region.  For example, in the aspect shown in FIG. 2, in which the display 110 includes a top left region 200, a top right region 205, a center region 210, a bottom left region 215 and a bottom right region 220, the detected user's gaze on the center region 210 for a predetermined threshold duration, may prompt the processor 131 to set the center region 210 as the active region.  In block 507, the processor 131 may set at least one second area as a non-active region.  For example, determining an active region also determines the non-active region since the non-active region is equal to the entire display minus the active region. Figure 5, ¶ [0061])(Singhar, For example, if the center region 210, for a time period, is set by the processor 131 as the active region, the remaining regions 200, 205, 215, and 220 may .
As to claim 15, Singhar discloses the display apparatus wherein the processor comprises an integrated circuit configured as an application processor, a microprocessor in a personal computer, a field-programmable gate array (FPGA) processor, and an Advanced RISC Machine (ARM) processor (Singhar, A laptop computer 10 will typically include a processor 11, Figure 1A, ¶ [0042]) (Singhar, The processor 1401 may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions (applications) to perform a variety of functions, Figure 14, ¶ [0116]).
As to claim 16, Singhar discloses the display apparatus wherein the at least one display panel comprises a liquid crystal display panel including a light-emitting substrate having a plurality of unit regions (Singhar, LCD display 307, Figure 3B), each unit region being illuminated by the one or more light-emitting diodes as a backlight source for producing a luminance of the minimum region in the display panel (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical LEDs 404 which may be independently controllable.  Though the figure shows a number of LEDs, 404 this number can be different and many vary.  The backlight LEDs 404 may . As shown in figure 4B of Singhar, the pixel plane, of the LCD display, is illuminated by the LED backlight plane.
As to claim 17, Singhar discloses the display apparatus wherein the at least one display panel comprises a light-emitting diode display panel including a plurality of pixels, each pixel containing the one or more light-emitting diodes for producing a luminance of the minimum region in the display panel (Singhar, FIGS. 4A and 4B show an exploded view of a display 110 (FIG. 4A) including a first plane 401 of pixel elements 403 and a second plane 402 of backlight LEDs 404 (FIG. 4B).  The backlight LEDs 404 in the second plane 402 of the display 110 may include approximately thirty two LEDs 404 located behind the pixel LCDs 403.  The LEDs 404 shown could be cluster of physical LEDs 404 which may be independently controllable.  Though the figure shows a number of LEDs, 404 this number can be different and many vary.  The backlight LEDs 404 may be configured to be modulated in brightness by the backlight controller 305 shown in FIG. 3B. Figures 3A-4B, ¶ [0058]).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0288139 by Singhar (“Singhar”) in view of U.S. Pub. No. 2015/0009473 by Su (“Su”).

As to claim 4, Singhar does not expressly disclose the method further comprising:
performing a handshake operation to establish data communication through internet between the processor and devices collecting the local variables.
Su teaches an eye imaging apparatus performing a handshake operation to establish data communication through internet between the processor and devices collecting the local variables (Su, The image sensor is configured to receive a plurality of images of the eye with a same wide field of view through the optical imaging system while each portion of the eye is illuminated time-sequentially.  In various 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Singhar’s gaze tracking to include Su’s eye image sensor because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Su’s eye image sensor is comparable to Singhar’s gaze tracking because both sense the characteristics of an eye.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Singhar’s gaze tracking to include Su’s eye image sensor with the predictable result of providing an eye sensing system for use of a computerized device.
Thus, Singhar, as modified by Su, teaches an image sensor which tracks the user’s eye and transmitted that data to the display device over the internet.
As to claim 5, Singhar, as modified by Su, teaches the method further comprising keeping the processor idle if the handshake operation fails; and refreshing memories of the processor with the local variables received via internet from the devices collecting the local variables if the handshake operation succeeds (Singhar, In block 503, the processor 131 output a signal and may detect a user feature.  In block 504 the processor 131 may infer where a user's gaze is located on a display based on the recognized user feature.  In block 505, the processor may determine an active region where a user's gaze has remained on a region for a threshold amount of time, for example, several seconds. Figure 5, ¶ [0060]). Singhar teaches the detection of the user’s gaze to determine the active region. When the detection does not sense a user’s gaze, the processor does not perform this determining operation and while it does detect a user’s gaze, the processor performs the determining operation.
As to claim 18, Singhar does not expressly disclose the display apparatus further comprising at least one camera to trace an eyeball position of a viewer relative to the at least one display panel and transfer information about the eyeball position via internet protocol to the processor to determine local variables including a size of the sensitive area and coordinates of eyeball position of a viewer projected on the at least one display panel for selecting the multiple minimum regions of the sensitive area and identifying the multiple combined-regions of the non-sensitive area.
Su teaches an eye imaging apparatus further comprising at least one camera to trace an eyeball position of a viewer relative to the at least one display panel and transfer information about the eyeball position via internet protocol to the processor to determine local variables including a size of the sensitive area and coordinates of eyeball position of a viewer projected on the at least one display panel for selecting the multiple minimum regions of the sensitive area and identifying the multiple combined-regions of the non-sensitive area (Su, The image sensor is configured to receive a plurality of images of the eye with a same wide field of view through the optical imaging system while each portion of the eye is illuminated time-sequentially.  In various embodiments, the eye imaging apparatus further comprises an image processing unit configured to generate a set of instructions to process the plurality of images to create a single clear image of the eye.  In some embodiments, the eye imaging apparatus further comprises a memory configured to temporarily store the plurality of images, and a computing and communication unit configured to receive and transmit the plurality of images.  The plurality of images may be transferred to other computing device or internet based devices that include the image processing unit, which is configured to generate a set of instructions to process the plurality of images to create a single clear image. ¶ [0107]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Singhar’s gaze tracking to include Su’s eye image sensor because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Su’s eye image sensor is comparable to Singhar’s gaze tracking because both sense the characteristics of an eye.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Singhar’s gaze tracking to include Su’s eye image sensor with the predictable result of providing an eye sensing system for use of a computerized device.
Thus, Singhar, as modified by Su, teaches an image sensor which tracks the user’s eye and transmitted that data to the display device over the internet.

20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0288139 by Singhar (“Singhar”) in view of U.S. Pub. No. 2014/0362446 by Bickerstaff et al. (“Bickerstaff”).

As to claim 20, Singhar does not expressly teach a head-mounted device comprising a display apparatus of claim 14 configured for augmented reality or virtual reality application.
Bickerstaff teaches an electronic correction based on eye tracking with a head-mounted device comprising a display apparatus of claim 14 configured for augmented reality or virtual reality application (Bickerstaff, in some uses of the HMD, such as those associated with virtual reality (VR) or augmented reality (AR) systems, the user’s viewpoint needs to track movements with respect to a real or virtual space in which the user is located, ¶ [0061]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Singhar’s display with gaze detection to include Bickerstaff’s HMD because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Singhar’s display with gaze detection as modified by Bickerstaff’s HMD is known to yield a predictable result of providing a gaze tracking display for a HMD device since HMD with gaze tracking for brightness control allows the device to reduce power consumption and provide a VR environment for the user. Thus, a person of ordinary skill would have appreciated including in Singhar’s display with gaze detection the ability to do Bickerstaff’s HMD since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
	Thus, Singhar, as modified by Bickerstaff, teaches the HMD providing an AR or VR environment with the display of Singhar.
	

Allowable Subject Matter
Claims 9-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to dependent claim 9, Singhar does not expressly teach the method wherein operating the processor further comprises determining a second driving current based on the image data respectively for k unit regions in a combined-region; recording the second driving current in each of k registers respectively associated with k drivers; adjusting the second driving current outputted to commonly drive all light-emitting diodes associated with the combined-region to produce the second luminance for the current frame of image.
Singhar does not teach the determination of the driving current as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.



As to claim 19, Singhar does not expressly teach the display apparatus wherein the processor is further configured to analyze image data to be used for displaying a frame of image, performing scene recognition, deducing luminance values of the sensitive area and non-sensitive area corresponding to a current scene, refreshing or updating a current signal stored in a register of each of the plurality of the LED drivers to control the first luminance of a minimum region in the sensitive area and the second luminance of a combined-region in the non-sensitive area, performing high-performance rendering or anti-distortion processing to only part of the image data associated with the sensitive area and perform luminance reduction to remaining part of the image data associated with the non-sensitive area, and switching into a build-in-self-test mode or an initialization mode.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0116958 by Chen et al. teaches a display device which reduces the luminance of display regions by limiting the activated illumination areas.

U.S. Patent No. 9,836,119 by Plowman teaches a display dimming in response to a user field of vision detection based on an active area of focus.

U.S. Pub. No. 2014/0313120 by Kambi teaches an eye tracking based selectively backlighting a display which dims a backlight area based on the eye tracking.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691